Citation Nr: 0509370	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  95-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating for residuals of a 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1963.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 1994 rating action that 
denied a rating in excess of 10 percent for residuals of a 
spontaneous pneumothorax.  A Notice of Disagreement was 
received in December 1994, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in January 1995, and a Supplemental SOC (SSOC) was 
issued in February 1995.  In April 1995, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A SSOC was issued in 
June 1995.  In May 1996, the veteran at the RO testified at a 
Board videoconference hearing before the undersigned Veterans 
Law Judge in Washington, D.C.; a transcript of the hearing is 
of record.  In September 1996, the Board remanded the matter 
on appeal to the RO for further development of the evidence 
and for due process development.

This appeal also originally arose from a March 1997 SSOC 
wherein the RO denied service connection for bullous 
emphysema, and continued the denial of a rating in excess of 
10 percent for residuals of a spontaneous pneumothorax.  A 
Substantive Appeal with respect to the denial of service 
connection was received in June 1997.  A SSOC on both issues 
was issued in April 1998.  

By decision of May 1999, the Board denied service connection 
for bullous emphysema, as well as a rating in excess of 10 
percent for residuals of a spontaneous pneumothorax.  In 
January 2001, counsel for the VA Secretary filed a unilateral 
motion with the United States Court of Appeals for Veterans 
Claims (Court) to vacate and remand the May 1999 Board 
decision.  By Order of April 2001, the Court granted the 
motion, vacating the May 1999 Board decision, and remanding 
these matters to the Board for further action.

By decision of May 2002, the Board again denied service 
connection for bullous emphysema, as well as a rating in 
excess of 10 percent for residuals of a spontaneous 
pneumothorax.  In August 2002, the veteran filed a Motion for 
Reconsideration of the May 2002 Board decision.  In October 
2002, a Deputy Vice-Chairman of the Board denied the 
veteran's Motion for Reconsideration under the provisions of 
38 U.S.C.A. §§ 7103 and 7104 (West 2002) and 38 C.F.R. §§ 
20.1000, 20.1001 (2002).  The veteran again appealed to the 
Court.  

In June 2003, the appellant and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the May 2002 
Board decision.  By Order later in June 2003, the Court 
granted the Joint Motion, vacating the May 2002 Board 
decision, and remanding the matters on appeal to the Board 
for further action.

In January 2004, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  By rating action of December 2004, the RO 
granted service connection for bullous emphysema; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  A SSOC was issued in January 2005, 
reflecting the RO's continued denial of a rating in excess of 
10 percent for residuals of a spontaneous pneumothorax (the 
only matter remaining on appeal).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Recent medical records have primarily attributed the 
veteran's respiratory impairment to his chronic smoking and 
residual service-connected emphysema; there is no medical 
evidence suggesting that he experiences more than mild 
dyspnea on exertion as a result of his service-connected 
pneumothorax, or that pneumothorax has recurred.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a spontaneous pneumothorax have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6814-6602 
(1996) and 6843 (1997-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.  

Through the March 1994 RO letters, the August 1994 rating 
action, the December 1994 SOC, the January 1995 rating 
action, the February 1995 SSOC, the February, March, and 
April 1995 RO letters, the June 1995 SSOC, the August 1995 
and February, April, and May 1996 RO letters, the March 1997 
SSOC, the September 1997 RO letter, the April 1998 SSOC, the 
October 1998 RO letter, the February and June 2004 RO 
letters, the January 2005 SSOC, and the February 2005 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit information and 
evidence.  

Additionally, the SOC, SSOCs, and the February 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2004 RO letter specifically informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
February 2004 RO letter specifically notified the veteran to 
furnish any evidence or information that he had pertaining to 
his appeal.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim(s); (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by VA 
that a claimant provide any evidence in his possession that 
pertains to a claim(s).  As indicated above, all four notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the 1994 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1994 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, the Board's September 
1996 and January 2004 Remands, and the Court's April 2001 and 
June 2003 Orders, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
January 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands and Court Orders, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining extensive VA and private medical records  
and examination reports up to 2004.  The veteran was most 
recently comprehensively examined by VA in October 2004.  As 
noted above, the veteran testified during a RO hearing in 
April 1995, and a Board videoconference hearing in May 1996.  
The veteran has submitted copies of private and VA  medical 
records that have been associated with his claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Historically, service connection for residuals of a 
spontaneous pneumothorax was granted by rating action of 
April 1966 and a noncompensable rating was assigned from 
November 2, 1965 under Diagnostic Code (DC) 6814.  By rating 
action of June 1980, the RO assigned an increased rating, to 
10 percent, from April 22, 1980 under DCs 6814-6602.  By 
rating action of December 2004, service connection was 
granted for bullous emphysema, and a 100 percent rating was 
assigned from February 28, 1994 under DC 6604; a 10 percent 
rating for residuals of spontaneous pneumothorax was 
continued under DC 6843.    

Disability evaluations are determined by comparing the 
symptoms a veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment of earning capacity.               
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular DC, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  When making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, the question is whether an increased 
rating is warrant, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective October 7, 1996, during the pendency of this 
appeal, VA amended the criteria for rating respiratory 
disabilities.  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
rating criteria for any period prior to the effective date of 
the new DCs, and to consider the revised rating criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The RO 
notified the veteran of the change in criteria, and of its 
effect on his claim, in the March 1997 SSOC.  As the RO has 
considered the former and revised criteria, there is no due 
process bar to the Board doing likewise. 

Under the former applicable rating criteria, residuals of a 
spontaneous pneumothorax are evaluated under 38 C.F.R. § 
4.97, DC 6814 and rated analogous to bronchial asthma under 
DC 6602.  See 38 C.F.R. § 4.20.  A 10 percent rating is 
warranted when there is evidence of mild respiratory 
impairment, manifested by paroxysms of asthmatic type 
breathing (such as high-pitched expiratory wheezing and 
dyspnea) that occurs several times a year, with no clinical 
findings between attacks.  A 30 percent rating requires 
evidence of moderate respiratory impairment, manifested by 
asthmatic attacks that occur rather frequently (separated by 
only    10-14 day intervals), with moderate dyspnea on 
exertion between attacks.  A         60 percent rating 
requires evidence of severe respiratory impairment, 
manifested by frequent attacks of asthma (one or more per 
week), marked dyspnea on exertion between attacks, only 
temporary relief by medication, and a preclusion of more than 
light manual labor.  A 100 percent rating requires evidence 
of pronounced respiratory impairment, manifested by very 
frequent asthma attacks with severe dyspnea on even slight 
exertion between attacks, and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. § 
4.97, DC 6602 (as in effect prior to October 7, 1996).

Under the revised applicable rating criteria effective on and 
after October 7, 1996, residuals of a spontaneous 
pneumothorax are evaluated according to the general rating 
formula for restrictive lung disease.  See 38 C.F.R. § 4.97, 
DC 6843.  A        10 percent rating is warranted where 
forced expiratory volume in one second  (FEV-1) is 71- to 80-
percent predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion capacity of 
the lung for carbon monoxide (DLCO) by the single breath 
method (SB) is 66- to 80-percent predicted.  A 30 percent 
rating requires FEV-1 of 56- to 70-percent predicted; or FEV-
1/FVC of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent 
predicted.  A 60 percent rating requires FEV-1 of 40- to 55-
percent predicted; or FEV-1/FVC of 40 to        55 percent; 
or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than        40 percent; 
or DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right-
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6843.

Initially, the Board finds that the severity of the veteran's 
residuals of a spontaneous pneumothorax does not meet the 
schedular requirements for a 30 percent rating under the 
former rating criteria.  Although he has repeatedly 
complained of experiencing increasing shortness of breath 
(i.e., dyspnea) over the course of the last several years 
with even minimal exertion, and occasional pain in his chest, 
the vast majority of his respiratory impairment has been 
attributed to his chronic obstructive pulmonary disease 
(COPD, emphysema) caused by his chronic smoking, and not to 
his service-connected residuals of a spontaneous 
pneumothorax.  (The Board notes that the veteran is service 
connected for bullous emphysema, and is compensated therefor 
at a 100 percent rate.)  On March 1991 VA examination, the 
veteran's moderate obstructive lung defect found on pulmonary 
function tests (PFTs) was attributable to bullous emphysema, 
and not to the service-connected pneumothorax, as chest X-
rays showed no signs of recurrence of pneumothorax.  There 
also was no evidence of shortness of breath at rest, or 
wheezing or rales in the lungs, and it was indicated that he 
had normal breath sounds bilaterally.  In fact, there has 
been no evidence of recurrence since approximately 1980.  
Most recently in September 2003, S. Berry, M.D., noted that 
he last saw the veteran in July 2001 and that he had not had 
recurrent episodes of pneumothorax for several years.      

Similar findings were noted on VA examination of April 1994 
and January 1995, and in the May 1995 supplemental opinion.  
The examiners again indicated that the veteran's shortness of 
breath and associated respiratory impairment (reduction in 
PFT) was primarily, if not entirely, related to his chronic 
smoking and severe COPD (emphysema), and not to his service-
connected pneumothorax.  It also was indicated that the lungs 
were clear to auscultation.  On January 1995 VA examination, 
it was indicated that the veteran's service-connected 
spontaneous pneumothorax was not causing any significant 
degree of respiratory impairment.  
The results of VA examinations in October 1996, November 
1999, and March 2000, as well as September 2003 statements by 
Dr. Berry and C. Bash, M.D., and the October 2004 VA 
examination are consistent with those of the earlier 
examinations, to the extent that the veteran's respiratory 
impairment is attributed to his chronic smoking and COPD 
(emphysema).  An October 2000 breathing study by Dr. Berry 
indicated moderate obstructive ventilatory impairment 
reflecting the presence of significant emphysema.  The 
October 2004 VA examination showed a severe emphysematous-
type disability picture.  The veteran has not submitted any 
medical evidence to refute the conclusions and opinions of 
the various examiners concerning the severity and etiology of 
his respiratory status.  Thus, an increased rating for 
residuals of a spontaneous pneumothorax clearly is not 
warranted under the former rating criteria.

The revised rating criteria effective on and after October 7, 
1996 apply a far more rigid and objective standard of 
determining the severity of the residuals of a spontaneous 
pneumothorax, by considering the quantitative results of PFTs 
and related empirical studies and comparing the values 
obtained with those required for a higher rating.  The 
results of PFTs and related clinical studies that were 
conducted on October 1996 VA examination showed FEV-1 81 
percent of predicted, which was described as normal, as was 
the FVC 102 percent of predicted.  Although the DLCO was 
indicated as 49 percent, the decrease was attributed to the 
bullous changes caused by the emphysema and smoking.  The 
flow rates that were obtained on January 1997 VA examination 
were slightly diminished compared to those obtained in 
October 1996 (FEV-1 was 66 percent of predicted, and FVC 72 
percent), but the examiner indicated that the results of the 
October 1996 examination were probably more accurate, and, 
for the reasons discussed above, they do not provide a basis 
for assigning a rating higher than 10 percent.  The results 
on November 1999 VA examination revealed variable findings 
with slight improvement, with FEV-1 69 percent of predicted, 
and FVC 75 percent of predicted, and deterioration shown by 
the DLCO at 29 percent of predicted.  In March 2000, FEV-1 
was 65 percent, FVC was 75 percent, and DLCO was 27 percent 
of predicted.  In October 2004, FEV-1 was 52 percent, FVC was 
61 percent, and DLCO was 37 percent of predicted. As noted 
above, while these findings indicate that veteran's 
respiratory disability has progressed in severity, the 
evidence does not provide any basis to attribute the increase 
in severity to the service-connected spontaneous 
pneumothorax.

Since the veteran does not meet the criteria for at least the 
next higher rating of     30 percent for his service-
connected spontaneous pneumothorax under either the former or 
revised rating criteria, it logically follows that he 
likewise does not meet the criteria for 60 or 100 percent 
ratings.

The above discussion is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the Board finds that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's spontaneous pneumothorax.  In this regard, the 
Board notes that there has been no showing that that service-
connected disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that it otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of a 
spontaneous pneumothorax is denied.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


